Certification Regarding Compliance with Applicable Servicing Criteria 1. Saxon Mortgage Services Inc. ("Saxon"), as Servicer, is responsible for assessing its compliance with the applicable servicing criteria, as of and for the year ended December 31, 2007, under paragraph (d) of Item 1122 of Regulation AB. Such assessment is set forth in Appendix A hereto in connection with asset-backed securities transactions subject to Regulation AB ("the Transactions"), described as such on Appendix B, involving residential mortgage loans (the "Platform"); 2. Saxon has engaged certain vendors, which are not deemed to be servicers as defined in Item 1101(j)of Regulation AB (the "Vendors"), to perform specific, limited or scripted activities as of and for the period ended December 31, 2007, and, except as otherwise noted herein, Saxon elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors as set forth in Appendix A hereto; as noted on the attached Appendix A, criteria 1122(d)(4)(xi) and 1122(d)(4)(xii) were performed in whole or in part by Vendors who shall provide assertions and auditor attestations regarding their performance of the criteria; 3. Except as set forth in paragraph 4 below, Saxon used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess its compliance with the applicable servicing criteria; 4. The criteria listed in the column titled "Inapplicable Servicing Criteria" on Appendix A hereto are inapplicable to Saxon based on the activities it performs, directly or through its Vendors, with respect to the Platform; 5. Saxon has complied, in all material respects, with the applicable servicing criteria as of and for the period ended December 31, 2007, with respect to the Platform taken as a whole; 6. Saxon has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria, or performance of certain discrete functions with regard to the servicing criteria, as of and for the period ended December 31, 2007, with respect to the Platform taken as a whole; 7. Saxon has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria, for the period ended December 31, 2007, with respect to the Platform taken as a whole; 8. Deloitte & Touche, LLP, an independent registered public accounting firm has issued an attestation report on Saxon's assessment of compliance with the applicable servicing criteria as of and for the period ended December 31, We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com /s/ David Dill David Dill Chief Executive Officer and President Saxon Mortgage Services Inc March 14, We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com APPENDIX A SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Saxon Performed by Vendor(s) retained by Saxon for which Saxon is taking Responsibility Performed by vendor(s) retained by Saxon for which Saxon is NOT taking Responsibility NOT performed by Saxon or by subservicer(s) or vendor(s) retained by Saxon General Servicing Considerations 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. [X]I&2 1122(d)(1)(ii) If any material servicing activities are outsourced to third parties, policies and procedures are instituted to monitor the third party's performance and compliance with such servicing activities. [X] 1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a back-up servicer for the pool assets are maintained. [X] 1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. [X]1 Cash Collection and Administration 1122(d)(2)(i) Payments on pool assets are deposited into the appropriate custodial bank accounts and related bank clearing accounts no more than two business days of receipt, or such other number of days specified in the transaction agreements. [X]1 1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. [X]3 1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. [X]l&4 1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve accounts or accounts established as a form of over collateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. [X]l&5 1122(d)(2)(v) Each custodial account is maintained at a federally insured depository institution as set forth in the transaction agreements. For purposes of this criterion, "federally insured depository institution" with respect to a foreign financial institution means a foreign financial institution that meets the requirements of Sec. 240.13k-l(b)(l) of this chapter. [X]l&6 1122(d)(2)(vi) Unissued checks are safeguarded so as to prevent unauthorized access. [X]7 We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Saxon Performed by Vendor(s) retained by Saxon for which Saxon is taking Responsibility Performed by vendor(s) retained by Saxon for which Saxon is NOT taking Responsibility NOT performed by Saxon or by subservicer(s) or vendor(s) retained by Saxon 1122(d)(2)(vii) Reconciliations are prepared on a monthly basis for all asset-backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations: (A) Are mathematically accurate; [X]l&5 (B) Are prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; [X]l&5 (C) Are reviewed and approved by someone other than the person who prepared the reconciliation; and [X]l&5 (D) Contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. [X]l&5 Investor Remittances and Reporting 1122(d)(3)(i) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports: (A) Are prepared in accordance with timeframes and other terms set forth in the transaction agreements; [X]l&8 (B) Provide information calculated in accordance with the terms specified in the transaction agreements; [X]l&8 (C) Are filed with the Commission as required by its rules and regulations; and [X] (D) Agree with investors' or the trustee's records as to the total unpaid principal balance and number of pool assets serviced by the servicer. [X]l&8 1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. [X]l&8 1122(d)(3)(iii) Disbursements made to an investor are posted within two business days to the servicer's investor records, or such other number of days specified in the transaction agreements. [X]1&8 1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. [X]1&8 Pool Asset Administration 1122(d)(4)(i) Collateral or security on pool assets is maintained as required by the transaction agreements or related pool asset documents [X]1&9 [X]l&9 1122(d)(4)(ii) Pool assets and related documents are safeguarded as required by the transaction agreements. [X]l&10 We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Saxon Performed by Vendor(s) retained by Saxon for which Saxon is taking Responsibility Performed by vendor(s) retained by Saxon for which Saxon is NOT taking Responsibility NOT performed by Saxon or by subservicer(s) or vendor(s) retained by Saxon 1122(d)(4)(iii) Any additions, removals or substitutions to the asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. [X]l&ll 1122(d)(4)(iv) Payments on pool assets, including any payoffs, made in accordance with the related pool asset documents are posted to the applicable servicer's obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e.g., escrow) in accordance with the related pool asset documents. [X]l 1122(d)(4)(v) The servicer's records regarding the pool assets agree with the servicer's records with respect to an obligor's unpaid principal balance. [X] 1122(d)(4)(vi) Changes with respect to the terms or status of an obligor's pool asset (e.g.; loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. [X]l 1122(d)(4)(vii) Loss mitigation or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the timeframes or other requirements established by the transaction agreements. [X]l 1122(d)(4)(viii) Records documenting collection efforts are maintained during the period a pool asset is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the transaction agreements, and describe the entity's activities in monitoring delinquent pool assets including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). [X]I 1122(d)(4)(ix) Adjustments to interest rates or rates of return for pool assets with variable rates are computed based on the related pool asset documents. [X]l 1122(d)(4)(x) Regarding any funds held in trust for an obligor (such as escrow accounts): (A) Such funds are analyzed, in accordance with the obligor's pool asset documents, on at least an annual basis, or such other period specified in the transaction agreements; [X] (B) Interest on such funds is paid, or credited, to obligors in accordance with applicable pool asset documents and state laws; and [X] We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by Saxon Performed by Vendor(s) retained by Saxon for which Saxon is taking Responsibility Performed by vendor(s) retained by Saxon for which Saxon is NOT taking Responsibility NOT performed by Saxon or by subservicer(s) or vendor(s) retained by Saxon (C) Such funds are returned to the obligor within 30 calendar days of full repayment of the related pool asset, or such other number of days specified in the transaction agreements. [X]l 1122(d)(4)(xi) Payments made on behalf of an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements, [X]12 1122(d)(4)(xii) Any late payment penalties in connection with any payment to be made on behalf of an obligor are paid from the servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission. [X]12 1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within two business days to the obligor's records maintained by the servicer, or such other number of days specified in the transaction agreements. [X]l 1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are recognized and recorded in accordance with the transaction agreements. [X]l 1122(d)(4)(xv) Any external enhancement or other support, identified in Item 1114(a)( 1) through (3) or Item 1115 of this Regulation AB, is maintained as set forth in the transaction agreements. [X] We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com Footnotes to Appendix A Servicing Criteria 1 As it applies to the "Servicer" and Servicer responsibilities defined in the transaction agreements. 2 The transaction agreements are reviewed by each functional area and policies and proceduresare developed to ensure compliance with agreements and avoidance of servicer events of default, as defined in the transaction agreements. 3 As it applies to wires disbursed for Servicer obligations under the transaction agreements. 4 Funds advanced in accordance with the transaction agreements. 5 As it applies to Servicer accounts specified in the transaction agreements. 6 As it applies to Servicer Custodial Accounts specified in the transaction agreements. 7 As it applies to checks issued by the Servicer. 8 As it applies to reports and remittances prepared and sent by the Servicer pursuant to the transaction agreements. 9 As it applies to the Servicer's perfection of pool asset documents, in accordance with the requirements of the transaction agreements. 10 As it applies to the pool asset documents if and when they are in the Servicer's possession, andin accordance with requirements of the transaction agreements. 11 As it applies in instances where the Servicer is notified of an addition, deletion or substitution tothe asset pool. 12 Vendor Assessments and their Auditor's Attestation will be provided separately from this report. We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Fort Worth, TX76137-3605 P.O. Box 161489• Fort Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com APPENDIX B "The Transactions" Transactions where SMSI acts as Servicer ACE Securities Corp. Home Equity Loan Trust, Series 2006-ASAP1 ACE Securities Corp. Home Equity Loan Trust, Series 2006-NC1 GSAA Home Equity Trust 2006-2 IXIS Real Estate Capital Trust 2006-HE1 IXIS Real Estate Capital Trust 2006-HE2 IXIS Real Estate Capital Trust 2006-HE3 Merrill Lynch Mortgage Investors Trust, 2006-RM3 Morgan Stanley ABS Capital I Inc. Trust 2006-HE1 Morgan Stanley ABS Capital I Inc. Trust 2006-HE4 Morgan Stanley ABS Capital I Inc. Trust 2006-HE5 Morgan Stanley ABS Capital I Inc. Trust 2006-HE6 Morgan Stanley ABS Capital I Inc. Trust 2006-HE8 Morgan Stanley ABS Capital I Inc. Trust 2007-HE1 Morgan Stanley ABS Capital I Inc. Trust 2007-HE2 Morgan Stanley ABS Capital I Inc. Trust 2007-HE3 Morgan Stanley ABS Capital I Inc. Trust 2007-HE4 Morgan Stanley ABS Capital I Inc. Trust 2007-HE5 Morgan Stanley ABS Capital I Inc. Trust 2007-HE6 Morgan Stanley ABS Capital I Inc. Trust 2007-HE7 Morgan Stanley ABS Capital I Inc. Trust 2007-HE8 Morgan Stanley ABS Capital I Inc. Trust 2007-NC1 Morgan Stanley ABS Capital I Inc. Trust 2007-NC2 Morgan Stanley ABS Capital I Inc. Trust 2007-NC3 Morgan Stanley ABS Capital I Inc. Trust 2007-NC4 Morgan Stanley ABS Capital I Inc. Trust 2007-SEA1 Morgan Stanley IXIS Real Estate Capital Trust 2006-1 Morgan Stanley IXIS Real Estate Capital Trust 2006-2 Morgan Stanley Mortgage Loan Trust 2006- 10SL Morgan Stanley Mortgage Loan Trust 2006-10XS Morgan Stanley Mortgage Loan Trust 2006-11AR Morgan Stanley Mortgage Loan Trust 2006-13ARX Morgan Stanley Mortgage Loan Trust 2006-14SL Morgan Stanley Mortgage Loan Trust 2006-15XS Morgan Stanley Mortgage Loan Trust 2006-16AX Morgan Stanley Mortgage Loan Trust 2006-17XS Morgan Stanley Mortgage Loan Trust 2006-1AR Morgan Stanley Mortgage Loan Trust 2006-2AX Morgan Stanley Mortgage Loan Trust 2006-7AX Morgan Stanley Mortgage Loan Trust 2006-8XS Morgan Stanley Mortgage Loan Trust 2007-12 We are a debt collector.Any information obtained will be used for that purpose. 4708 Mercantile Drive North • Forth Worth, TX76137-3605 P.O. Box 161489• Forth Worth, TX76161-1489• (800) 594-8422 • Fax (817) 665-7400 Visit us on the web at www.saxononline.com Morgan Stanley Mortgage Loan Trust 2007-13 Morgan Stanley Mortgage Loan Trust 2007-15AR Morgan Stanley Mortgage Loan Trust 2007-4SL Morgan Stanley Mortgage Loan Trust 2007-9SL Morgan Stanley Structured Trust I 2007-1 NATIXIS Real Estate Capital Trust 2007-HE2 NovaStar Mortgage Funding Trust, Series 2006-1 NovaStar Mortgage Funding Trust, Series 2006-2 NovaStar Mortgage Funding Trust, Series 2006-3 NovaStar Mortgage Funding Trust, Series 2006-4 NovaStar Mortgage Funding Trust, Series 2006-5 NovaStar Mortgage Funding Trust, Series 2006-6 NovaStar Mortgage Funding Trust, Series 2006-MTAl NovaStar Mortgage Funding Trust, Series 2007-1 NovaStar Mortgage Funding Trust, Series 2007-2 Saxon Asset Securities Trust 2006-1 Saxon Asset Securities Trust 2006-2 Saxon Asset Securities Trust 2006-3 Saxon Asset Securities Trust 2007-1 Sxon Asset Securities Trust 2007-2S Saxon Asset Securities Trust 2007-3 Saxon Asset Securities Trust 2007-4 Soundview Home Loan Trust 2006-EQ1 Transactions where SMSI acts as Sub-servicer for MSCC Morgan Stanley Mortgage Loan Trust 2006-3AR Morgan Stanley Mortgage Loan Trust 2006-5AR Morgan Stanley Mortgage Loan Trust 2006-6AR Morgan Stanley Mortgage Loan Trust 2006-7 Morgan Stanley Mortgage Loan Trust 2006-8AR Morgan Stanley Mortgage Loan Trust 2006-11 Morgan Stanley Mortgage Loan Trust 2007-12 Morgan Stanley Mortgage Loan Trust 2007-13 Morgan Stanley Mortgage Loan Trust 2007-14AR Sequoia
